Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Summary

1.	Claims 1-20 are pending and allowed in the application.  The applicant’s amendment of 5 February 2021 is responsive to the interview of 4 February 2021.  In that interview, the examiner proposed language to make the claims eligible and allowable over the prior art.  

Examiner’s Amendment
	An examiner's amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.

	Independent Claims 1, 8 and 14 are amended by examiner’s amendment. Authorization for this examiner's amendment was given in an interview with Emmanuel Rivera, Reg. 45,760, on 12 March 2021.
	Delete the following limitation from line 26 of Claim 1:
           
    PNG
    media_image1.png
    27
    530
    media_image1.png
    Greyscale

	Delete the following limitation from line 31 of Claim 8:
 	
    PNG
    media_image1.png
    27
    530
    media_image1.png
    Greyscale

	Delete the following limitation from line 27 of Claim 14:
             
    PNG
    media_image1.png
    27
    530
    media_image1.png
    Greyscale



Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
	 The prior art most closely resembling the applicant’s claimed invention are:
	US 2019/0108486 Jain (hereinafter Jain) and
Nefedov US 2019/0220695 (hereinafter Nefedov)	
	 	
	While Jain teaches some of the claimed limitations of the instant application directed to managing customer support requests including:
	Receiving customer specific issues as computer script or format into an engine,
	Tokenizing customer specific issues into unique tokens which are then matched against tokens that best resolve the customer specific issues,
	Routing the appropriate token to the one or more parties.
	And Nefedov teaches where the parties are business entities;
	
	However neither Jain nor Nefedov teach 
	Providing a feedback client as claimed and creating a feedback request identifier (FID) table and a feedback token repository (FTR) table;
	Preloading predefined tokens in the FTE (feedback tokenize engine) and where subsequent customer support issues are tokenized and added to a feedback token repository (FTR) by the FTE,  
 a) – d) of iterating through the fields i) of the FID table and j) of the FTR table as a nested loop, comparing the unique token to each field of the FID and FTR table according to the nested loop, adding a new token to the FTR table by the FTE when the comparison does not result in a match and identifying business entities based on the comparison of the unique token to the FID and FTR table fields.
	While the cited references teach some of the limitations claimed, they do not teach the newly amended limitations.  The nonobvious of the claimed invention is in the combination of limitations rather than in any specific limitation.

	Additionally the claimed limitations are patent eligible for the following reasons.  The recitation of a nested loop for performing the matching algorithm steps in different tables is not practically performed in the human mind.  Furthermore in step c) the adding of a new token to the FTR when the matching algorithm does not provide a match provides a learning feedback loop such that the system learns over time to improve its ability to appropriately match service requests with corresponding tokens.  These integrate the abstract idea into a practical application.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached Monday through Friday 10 am to 6 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
13 March 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623